Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. U.S. PGPUG No. 2018/0089562

Per Claim 1, Jin discloses a data processing system, comprising:
a host configured to transmit (Paragraph 56; information processing unit 410 may store pieces of information, received from a host), to an accelerator (Paragraph 57, Figure 4A; channel hardware sets; Paragraph 94, Figure 5; CNN accelerator), input data together with data identification information generated based on a data classification criterion (Paragraphs 52-57, Figures 3 and 4A);
and the accelerator configured to receive the input data from the host, classify the input data as one of feature data, a parameter, and a bias based on the data identification information (Paragraphs 43, 44, 52; classification part/operation),
distribute the classified input data to a corresponding buffer (Paragraph 68; at least one register),
perform pre-processing on the classified input data that is the feature data (Paragraph 111; CNN data pre-processing),
perform computation processing on the classified input data (Paragraphs 68 and 96; computation operations),
and output result data of the computation processing to the host or feed the result data back to the accelerator so that the computation processing is performed on the result data again (Paragraph 42, 45, and 50, Figures 1 and 2; feedforward path flow).

Allowable Subject Matter
Claims 14-20 are allowed.

Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Dependent Claim 2 is considered to distinguish over the prior art due to no combination of the prior art teaching all the specific operations performed by the accelerator and its data processor and computation unit, when considered in combination with the limitations of Claim 1.

Dependent Claim 13 is considered to distinguish over Jin and the prior art due to the specific steps taken by the host in generating the data identification information that is transmitted along with the input data to the accelerator, when considered in combination with the limitations of Claim 1.

Independent Claim 14 is considered to distinguish over Jin and the prior art for similar reasons highlighted above with respect to Claim 2, as Claim 14 comprises some of the limitations of Claim 2 in addition to the limitations of Claim 1.

Independent Claim 20 comprises similar limitations to the aforementioned Claims 1 and 2, in addition to limitations from dependent Claim 4. Claim 20 is considered to distinguish over the prior art for similar reasons as Claim 2.

Claims 3-12 inherit the allowable subject matter of Claim 2.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186